Citation Nr: 1225387	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for tension headaches.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The April 2007 rating decision also denied a claim for entitlement to a TDIU.  The Veteran did not perfect an appeal as to this determination.  The Board notes, however, that the issue of his unemployability has recently been raised by the record.  See July 2012 written brief presentation.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for a back disorder has been raised by the record, see July 2012 written brief presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of a February 2009 VA review examination for PTSD, the Veteran reported that he was receiving benefits from the Social Security Administration (SSA) for his PTSD.  The medical and legal documents pertaining to his application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

Next, the claims were certified to the Board in August 2009.  The Veteran thereafter submitted additional evidence in the form of a statement from a dentist and records related to dental treatment in support of his claim for a compensable rating for tension headaches.  This evidence was not accompanied by a waiver of consideration by the AOJ.  As such, the Board will remand the claim for a compensable rating for tension headaches for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

Further, review of the Veteran's Virtual VA folder reveals that treatment records from the VA Palo Alto Healthcare System dated between August 2003 and April 2012 are of record.  Prior to certification of the Veteran's appeal to the Board, the most recent VA treatment records from this facility were dated in July 2008; the most recent supplemental statement of the case (SSOC) was dated in July 2009.  As the AOJ has not considered the evidence dated between July 2008 and April 2012, and there was no waiver of such consideration, remand of the claims is needed. 

In addition, the records from the VA Palo Alto Healthcare System located in the Veteran's Virtual VA folder include an April 2012 addendum from the VA examiner who conducted the February 2009 VA review examination for PTSD.  In it, she references a traumatic brain injury (TBI) assessment conducted on May 25, 2011.  The actual assessment does not appear to have been included in the records and must be obtained on remand.  Recent VA treatment records should also be obtained.  

Next, the Board acknowledges the April 2012 addendum opinion obtained from the February 2009 VA examiner; however, February 2009 was the last time the Veteran's service-connected PTSD, as well as his tension headaches, were evaluated.  When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

In light of the foregoing, the Board finds that the Veteran should be afforded contemporaneous VA examinations for the purpose of ascertaining the current severity of his service-connected PTSD and tension headaches.  This is especially important given the fact that a claim for entitlement to a TDIU has been raised, as noted in the Introduction.  

Regarding the issue of entitlement to a TDIU, send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice regarding a claim for TDIU.  

2.  Contact the VA Palo Alto Healthcare System and a) make a specific request for the traumatic brain injury (TBI) assessment that appears to have been conducted on May 25, 2011 and b) obtain the Veteran's treatment records from this facility, dated since April 2012.  

3.  Request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Schedule the Veteran for an examination to assess the current severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

5.  Schedule the Veteran for an examination to assess the current severity of his service-connected tension headaches.  The claims file, to include a copy of this remand, must be made available to the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected tension headaches and any nonservice-connected disorders that result in headaches.  If it is medically impossible to distinguish among symptomatology resulting from the several disorders, the examiner should state this in the examination report. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Schedule the Veteran for an examination in conjunction with his claim for entitlement to a TDIU.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD, fragment wound of the right lower leg, residuals of shrapnel wound to the head; tension headaches, and erectile dysfunction (associated with PTSD)) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims, to include entitlement to a TDIU, with consideration of all evidence associated with the claims folder and Virtual VA folder since the issuance of the July 2009 SSOC.  If any benefit sought on appeal is not granted, issue an updated SSOC.  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



